t c memo united_states tax_court dawson craig lane petitioner v commissioner of internal revenue respondent docket no 17146-04l filed date dawson craig lane pro_se j craig young for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a petition filed in response to a notice_of_determination concerning collection action s under section and or notice of determina- 1all section references are to the internal_revenue_code at all relevant times all rule references are to the tax_court rules_of_practice and procedure tion we must decide whether respondent may proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable_year we hold that respondent may proceed with that collection action we must also decide whether to grant respondent’s motion for a penalty under sec_6673 we shall deny that motion findings_of_fact all of the facts have been stipulated by the parties and are so found petitioner resided in knightdale north carolina at the time he filed the petition in this case petitioner and victoria l lane ms lane his spouse timely filed form 1040a u s individual_income_tax_return form 1040a for for the taxable_year in form 1040a for petitioner and ms lane reported total income of dollar_figure taxable_income of dollar_figure total federal_income_tax tax of dollar_figure and tax withheld of dollar_figure and claimed an overpayment of dollar_figure and a refund of the same amount they did not remit any payment with form 1040a for petitioner handwrote the following near the line in form 1040a for on which he and ms lane reported tax withheld of dollar_figure this money withheld despite protest see attached 2this case was submitted pursuant to rule letter the letter attached to form 1040a for was signed by petitioner and asserted several years ago i became aware of the immoral activities that our government was involved in with my tax dollars at that time i adjusted my life style so that i would not owe and taxes and therefore not be supporting this activity however last year i found it necessary to take a ‘normal’ job and thus have had to file the enclosed return this year i have re- quested on the return that all money collected through payroll deductions be returned as long as one child is murdered in the womb with tax dollars or one young person is being taught premarital sex of ok in school or one family is being broken up for easy welfare money or any of the other inappropriate ways the government is encouraging sin then i’m afraid that i can not contribute as i see it our laws allow for people of faith ie the amish and the mennonite to be exempt from taxes on moral grounds and so i claim these exemp- tions reproduced literally in determining the taxable_income of dollar_figure reported in form 1040a for petitioner and ms lane claimed dependency_exemptions for their sons caleb c lane caleb and joshua d lane joshua both of whom were at all relevant times citizens and residents of the united_states in claiming such exemptions petitioner and ms lane stated none after each son’s name in the space provided in form 1040a for for dependent’s social_security_number respondent summarily disallowed the personal exemptions claimed for caleb and joshua in form 1040a for thereby increasing the taxable_income shown in that form from dollar_figure to dollar_figure and the total_tax shown in that form from dollar_figure to dollar_figure respondent allowed a rate reduction credit of dollar_figure thereby decreasing the tax of dollar_figure to dollar_figure on date respondent assessed petitioner’ sec_3 tax of dollar_figure for as well as interest as provided by law on the amount of such unpaid tax respondent also summarily determined that petitioner is liable for for the addition_to_tax under sec_6651 we shall refer to any unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued after date as petitioner’s unpaid liability for respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’s unpaid liability for on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid liability for on date in response to the notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing and requested a hearing with respondent’s appeals_office appeals_office 3ms lane is not a petitioner in the instant case herein- after we shall refer only to petitioner 4respondent credited tax withheld of dollar_figure against peti- tioner’s tax of dollar_figure for thereby resulting in an unpaid balance of tax of dollar_figure on date a settlement officer with the appeals_office held a hearing with petitioner with respect to the notice_of_intent_to_levy during that hearing petitioner continued to object on religious and moral grounds to paying tax on date petitioner sent a letter petitioner’s date letter to the internal_revenue_service irs in atlanta georgia that letter stated in pertinent part for the last years i have requested that all of my withholdings be returned on religious and moral grounds even though i have cited examples of groups that claim this type of exemption you continue to deny it and at the same time refuse to provide code refer- ence to back up your claim that everyone must pay to date you are still holding dollar_figure of my money enclosed you will find my return including some of the documentation of my deductions which you have questioned in the past also you will find amended returns for it came to my atten- tion this year that the child_tax_credit on line did not refer to the earned_income_credit as i had thought it’s one of my long-standing opinions that our tax system itself is immoral and fraudulent since it’s impossible for anyone to know that they’ve paid the right amount this error has proved my point espe- cially since you were trying to collect dollar_figure even though you owe me dollar_figure as i see it the return shows i owe dollar_figure but the returns leave dollar_figure in unclaimed cred- its thus leaving more than enough to cover the debt and still restore the dollar_figure paid in add the dollar_figure and dollar_figure and you owe me dollar_figure this won’t settle our dispute over our religious exemption issue but it will mean that none of my money has gone to fund abortions and that is good enough for me now petitioner enclosed with petitioner’s date letter to the irs form 1040x amended u s individual_income_tax_return form 1040x for that he had prepared for his taxable_year in form 1040x for petitioner claimed child tax_credits of dollar_figure for his sons caleb and joshua on date the appeals_office mailed to petitioner a notice_of_determination the notice_of_determination stated in pertinent part summary of determination the intent to levy as proposed by the internal_revenue_service in its letter to you dated date is sustained an attachment to the notice_of_determination stated in pertinent part summary and recommendation the issue is whether you have a valid challenge to the appropriateness of the notice_of_intent_to_levy by the internal_revenue_service after conducting a hearing and taking into account your record of compliance it is my recommendation that the intent to levy be sus- tained brief history the liability for the above identified tax period results from under withholding and insufficient estimated_tax payments in addition to the unpaid income_tax_liability a portion of the balance due is composed of the statutory additions of the late payment penalty and interest your tax problems have continued to accumulate because it has been determined that you have not filed income_tax returns for the years and discussion and analysi sec_1 verification of legal and procedural requirements you and your spouse timely filed your income_tax return on date income_tax in the amount of dollar_figure was assessed for the tax period under sec_6201 prepayment_credits from federal withholding taxes in the amount of dollar_figure were credited to your account a review of the transcript and administrative file confirms that the taxes were assessed and notice_and_demand was mailed to your last_known_address within days of the assessment the record shows that you did not pay the liability within ten days after receipt of notice_and_demand all legal and procedural requirements for the proposed levy have been satisfied issues raised by you at the time of the hearing with the appeals officer you indicated that although you have no objections to filing a federal_income_tax return you do object to paying federal income taxes based on religious grounds you indicated that your own religious beliefs prevent you from paying federal taxes you also objected to the payment of taxes based on the government’s use of taxes to fund certain government programs that you object to appeals does not have legal jurisdiction to consider religious objections to the payment of taxes with regards to the unfiled tax returns for the years and you indicated that you were not required to file income_tax returns for these periods because you believed that you failed to earn enough income to file a tax_return information to support your belief was not provided no other issues including possible collection alterna- tives to the proposed levy action were raised by you balancing efficient collection actions with con- cerns over the intrusiveness of the proposed collection action since you have not raised a valid challenge to the appropriateness of the proposed levy and since you are unwilling to pay the assessment voluntarily our judg- ment is that the levy action as proposed by compliance balances the service’s need for efficient collection with your concerns over the intrusiveness of that action levy action may be taken consistent with the prior notice requirements of sec_6331 to the extent that this liability remains unpaid on date petitioner sent a letter petitioner’s date letter to respondent’s counsel in the instant case respondent’s counsel petitioner’s date letter stated in pertinent part as i see it we have two separate points to deal with the first is my claim to an exemption from taxes for moral and religious grounds similar to the exemption granted the amish and other groups to date no one from the irs has provided me with any law prov- ing that this exemption is not allowed the second issue is in regard to the return i filed so as not to be charged with ‘failure to file’ while awaiting a resolution to the first issue and also to show the amount of withheld taxes i was asking to be returned this is the area that the irs has chosen to focus on here we have only two areas of contention the first is my choice to file head_of_household i have previously submitted a full explanation for my reasoning for this your answer of you can’t do that is inadequate to resolve this matter and was typical of the bulwarian attitude that has brought us to this point finally is the point of social secu- rity numbers ssn for my children thank you for the case opinions you provided on this point these fi- nally give us a place to build a discussion you insisted that these cases proved that i needed ssn’s but these cases actually refer to taxpayer iden- tification numbers tin i find it especially inter- esting in the miller decision that the judge recognizes their claim was cognizable under the religious freedom restoration act so without having to get into a long discussion of why i don’t want to get my children into that fraudulent system at least my right to stay out is confirmed this same judge goes on to support the irs’s need for the tin not the ssn for it’s work if the ssn which is provided by the social_security administration were the only number available i’d say you had me over a barrel but since the irs also issues tin’s there remains an option i saw at least six tin categories listed on the irs website i saw none that seemed to fit my requirements but once the irs offers the first alternative to a ssn the 14th amendment kicks in and protects my right to chose that option therefore i picked the form that seemed closest to my needs and have included it for your submission as a representative of the irs you should be able to expedite the issuance of these num- bers and thus get this issue off the courts table please let me know if a different form or original documents are needed petitioner provided to respondent’s counsel with peti- tioner’s date letter two altered forms w-7 application_for irs individual_taxpayer_identification_number form w-7 that petitioner had prepared on behalf of his sons caleb and joshua respectively at all relevant times form w-7 was to be used by individuals who are not u s citizens or permanent residents the alterations that petitioner made to those respective forms w-7 included crossing out the word individ- ual in the name of that form and the word foreign that appeared in that form where the applicant was to provide such applicant’s foreign address on date respondent’s counsel sent a letter respondent’s counsel’s date letter to petitioner with respect to the instant case that letter stated in pertinent part this is in response to the issues you raised at our recent conference and in your letter dated date taxpayer_identification_number as you know the irs disallowed the dependency_exemptions you claimed for your two children on your return you take the position that these exemp- tions should be allowed and that in addition you should be allowed to claim the child_tax_credit pro- vided by sec_24 during our conference the undersigned correctly informed you that no such exemp- tions or credit could be allowed unless you obtained social_security numbers ssn for your children and provided those ssn to the irs you refuse to obtain or provide such ssn sec_151 provides that no dependency exemp- tion is allowable with respect to any individual unless the tin of such individual is included on the return claiming the exemption see sec_7701 defining tin as the identifying number assigned to a person under sec_6109 similarly sec_24 disallows any child_tax_credit with respect to any qualifying_child unless the taxpayer includes the name and taxpayer_identification_number of such qualifying_child on the return of tax for the taxable_year in your date letter you take the posi- tion that the tin required by the above statutes need not be an ssn and can be a tin assigned by the irs with that letter you included two altered irs forms w- application_for irs individual taxpayer identifica- tion number requesting that the irs assign tin to your children you altered these forms w-7 by marking through both the word individual in the caption and the words resident_alien beside dependent of u s citizen beside block d found in the reason you are submitting form w-7 section your legal position concerning the use of ein other than ssn is incorrect sec_6109 provides as follows use of social_security account number the social_security_number issued to an indi- vidual for purposes of section c a of the social_security act shall except as otherwise specified under regulations of the secretary be used as the identifying number for such individual for purposes of this title title_26 the internal_revenue_code an individual thus may use a tin other than an ssn only when such use is expressly authorized by the treasury regulations under those regulations only three types of tin are used to identify individual persons who are not also employers social_security numbers irs individual taxpayer identification num- bers and irs adoption taxpayer identification num- bers sec_301_6109-1 an irs individual_taxpayer_identification_number or itin generally is assigned only to a nonresident_alien but in some cases may be assigned to a resident_alien see sec_301_6109-1 both of your children are citizens and residents of the united_states and therefore are ineligible for an itin you apparently concede as much by the manner in which you altered each form w-7 we note that form w-7 expressly states do not submit this form if you have or are eligible to obtain a u s social_security_number ssn as u s citizens and residents your children plainly are legally eligible to obtain ssn because your children have not been placed for adoption they are also ineligible for an irs adoption_taxpayer_identification_number see sec_301_6109-3 thus under sec_6109 and the applicable regulations ssn are the only possible ein for your children the irs has no legal authority to assign your children ein and accordingly will take no action on the altered forms w-7 you sent to this of- fice the irs also cannot waive the ein requirements of sec_151 and sec_24 in sum your refusal to provide ssn for your children to the irs bars you from claiming dependency_exemptions or a child_tax_credit for your children motion for damages in our previous letter to you dated date we cautioned you that if you continued to assert frivolous arguments our office would file a motion asking the court to impose damages under sec_6673 enclosed is a copy of a recent court opinion kilgore v commissioner tcmemo_2005_24 filed date kilgore is a collection_due_process case in which the tax_court granted the irs’s motion for dam- ages under sec_6673 and ordered that taxpayer to pay the united_states a penalty of dollar_figure our office is affording you one final opportunity to concede your case and thereby avoid a possible award of substantial damages under sec_6673 we urge you to read the kilgore decision carefully before deciding how to proceed in your case if you advise us in writing by date that you are conceding your case we will mail you an appropriate proposed decision for the parties to sign and file with the tax_court other- wise we will proceed to prepare your case for trial and will at trial file a motion seeking damages opinion a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 including the tax_liability reported in the return that such taxpayer filed 122_tc_1 respondent did not issue a notice_of_deficiency with respect to petitioner’s taxable_year nor did petitioner otherwise have an opportunity to dispute his alleged tax_liability for that year we shall review respondent’s determination de novo 117_tc_127 116_tc_60 respondent summarily disallowed the dependency_exemptions claimed for petitioner’s two sons in form 1040a for that was because sec_151 provides that no dependency_exemption is allowable with respect to any individual unless the tin of such individual is included on the return claiming the exemption and form 1040a for that petitioner filed stated none after the name of each of petitioner’s sons in the space provided in that form for dependent’s social_security_number respondent assessed the tax for petitioner’s taxable_year resulting from respondent’s disallowance of the personal exemptions claimed in form 1040a for for peti- tioner’s sons and respondent’s allowance of a dollar_figure rate reduction credit respondent’s assessment of that tax was proper under sec_6213 and g h that is because such assessment arose out of a mathematical_or_clerical_error see sec_6213 g h the definition of the term mathematical_or_clerical_error includes an omission of a correct tin required under sec_151 relating to allowance of deductions for personal exemptions sec_6213 the term tin means the identifying number assigned to a person under sec_6109 5respondent’s summary determination that petitioner is liable for for the addition_to_tax under sec_6651 also was proper see sec_6665 sec_6213 sec_7701 sec_6109 provides sec_6109 identifying numbers d use of social_security account number -- the social_security account number issued to an indi- vidual for purposes of section c a of the social_security act shall except as shall otherwise be specified under regulations of the secretary be used as the identifying number for such individual for purposes of this title_26 u s code ie the inter- nal revenue code the regulations under sec_6109 provide that an individ- ual who is not an employer and who is required to furnish a tin must use a social_security_number unless the individual is not eligible to obtain a social_security_number see sec_301 a ii a and b proced admin regs those regulations further provide that any individual who is duly assigned a social_security_number or who is entitled to a social_security_number will not be issued an irs individual taxpayer identifica- tion number sec_301_6109-1 proced admin regs an 6another type of tin is an irs adoption taxpayer identifica- tion number sec_301_6109-1 proced admin regs the term irs adoption_taxpayer_identification_number is defined as a temporary taxpayer identifying number assigned by the internal_revenue_service irs to a child other than an alien individual as defined in sec_301_6109-1 who has been placed by an authorized_placement_agency in the household of a prospective adoptive parent for legal adoption an atin irs adoption taxpayer identi- fication number is assigned to the child upon applica- tion for use in connection with filing_requirements under the internal_revenue_code and the regulations continued irs individual_taxpayer_identification_number is generally identified in the records and database of the irs as a number belonging to a nonresident_alien_individual sec_301 g iii proced admin regs during the year at issue each of petitioner’s sons was a citizen and resident_of_the_united_states we hold that in order for petitioner to be entitled for the taxable_year to a personal_exemption under sec_151 see sec_151 c e and a child_tax_credit under sec_24 see sec_24 c e for each of his sons each of those sons must have and petitioner must provide to the irs a social_security_number on the instant record we find that neither of petitioner’s sons has a social_security_number and that peti- tioner failed to provide such a number for each such son to the irs on the record before us we hold that for the taxable_year continued thereunder sec_301_6109-3 proced admin regs the record does not establish that petitioner’s sons have ever been placed for adoption 7in the event that the irs were to determine at the time an individual applies for an irs individual_taxpayer_identification_number or thereafter that such individual is not a nonresident_alien_individual the irs may require such individual to apply for a social_security_number sec_301_6109-1 proced admin regs petitioner is not entitled to a personal_exemption or a child_tax_credit for either of his two sons we further hold that petitioner’s refusal apparently on moral or religious grounds to obtain from the social_security administration and to provide to the irs a social_security_number for each of his sons does not excuse him from the requirements of sec_151 and sec_24 for the taxable_year see 114_tc_511 based upon our examination of the entire record before us we find that respondent may proceed with the collection action as determined in the notice_of_determination with respect to peti- tioner’s unpaid liability for we turn now to respondent’s motion for a penalty under sec_6673 respondent’s motion sec_6673 autho- rizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 or that the taxpayer’s position in such proceeding is frivolous or groundless sec_6673 although we shall not impose a penalty under sec_6673 on petitioner in the instant case we caution him that he may be subject_to such a penalty if in the future he insti- tutes or maintains a proceeding in this court primarily for delay and or his position in any such proceeding is frivolous or groundless see 82_tc_403 72_tc_1126 we have considered all of the contentions arguments and requests of petitioner that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing an order denying respondent’s motion for penalty under sec_6673 and decision for respondent will be entered
